Citation Nr: 1450110	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial rating in excess of 50 percent for major depression, with sleep problems.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip stress fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from May 2006 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office located in San Juan, Puerto Rico (RO).  

The issue of service connection for tension headaches is remanded.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected major depression, with sleep problems, has been manifested by depression, a flat affect, isolation, nonspontaneous speech, irritability, verbal aggressiveness, loss of interest in almost all activities, anxiety, decreased energy, and feelings of guilt and worthlessness.

2.  For the period prior to April 1, 2013, the Veteran's service-connected residuals of a right hip stress fracture disability was not manifested by thigh extension to 5 degrees or fewer, thigh extension of 45 degrees or fewer, abduction to 10 degrees or fewer, an inability to cross his legs, or an inability to toe-out more than 15 degrees.

3.  For the period from April 1, 2013, the Veteran's service-connected residuals of a right hip stress fracture disability has been manifested by a limitation of flexion of the thigh to 80 degrees, with pain from 30 degrees.

4.  For the period from April 1, 2013, the Veteran's service connected residuals of a right hip stress fracture disability has been manifested by a limitation of extension of the thigh to greater than 5 degrees, with pain from 5 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for major depression, with sleep problems, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  Prior to April 1, 2013, the criteria for an initial rating in excess of 10 percent for residuals of a right hip stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5251, 5252, 5253 (2014).

3.  From April 1, 2013, the criteria for a 20 percent rating for residuals of a right hip stress fracture for limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5252 (2014).

4.  From April 1, 2013, the criteria for a 10 percent rating for residuals of a right hip stress fracture for limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5251 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  However, this appeal arises from a disagreement with the initial disability ratings assigned following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.   Records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA) have also been obtained.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

I.  Factual Background and Analysis

A.  Major Depression

The Veteran claims that his service-connected major depression, with sleep problems, is more severe than what is reflected by the currently assigned disability rating.  The RO granted service connection for major depression, with sleep problems, in the March 2009 rating decision and assigned an initial 30 percent rating for the disability under the provisions of Diagnostic Code 9434, effective from July 2008.  See 38 C.F.R. § 4.130.  The Veteran disagreed with the assignment of this initial rating and perfected an appeal as to this issue.  In a June 2010 rating decision, the RO assigned a 50 percent rating for the disability from the effective date of service connection.  The Veteran continues to seek a rating higher than what is currently assigned for his service-connected major depression.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Under the General Rating Formula For Mental Disorders, a 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In response to his claim for service connection for major depression, the Veteran was afforded a VA examination in September 2008.  He reported that he first received psychiatric treatment in 2007 following an in-service injury to his hip.  The Veteran identified his psychiatric symptoms following his hip injury as depression, isolation, irritability, verbal aggressiveness, a loss of interests in usual activities, poor appetite, and trouble sleeping.  He was noted to have received continued psychiatric treatment since that time, and to treat his symptoms with the use of antipsychotic and antidepressant medications.  During the examination, the Veteran reported that he "did not feel well" and that he wanted to be alone all of the time.  He described feeling worthless because he was unable to work or do things he used to do, and stated that he had no interests in anything at home.  The Veteran stated that he did not share much with others.  He endorsed additional symptoms of sadness and at times cryfullness, and he stated that he felt that way "practically all of the time."  The Veteran described his symptoms as severe.  The examiner noted the Veteran to have "very poor" interaction with his family and "basically none" with others.  

On the mental status examination, the Veteran was casually and adequately dressed and groomed, and was alert.  The examiner described the Veteran as "poorly verbal", found him to be unspontaneous, and noted that the Veteran looked at the floor during the examination.  The Veteran's tone of voice was low, and his answers to the examination questions were relevant and coherent.  There was no impairment in the Veteran's thought process or communication noted on examination.  The examiner noted that the rate and flow of the Veteran's speech was decreased because he hardly elaborated on any subject.  His behavior was adequate to his condition.  The examiner stated that there were no active delusions or hallucinations, but noted the Veteran reported to have heard shouting that made him feel angry and that he was unable to understand what was said.  The Veteran did not endorse any suicidal or homicidal thoughts.  According to the examiner, the Veteran did not have any mental impairment for taking care of his personal hygiene.  He was oriented and did not demonstrate any memory loss or impairment.  He was noted to use medications to aid with sleep.  The examination did not reveal the presence of any obsessive or ritualistic behaviors.  No panic attacks were reported.  The examination resulted in a diagnosis of major depression, and a GAF score of 60 to 55 was assigned.  Based on the clinical test results, the examiner concluded that the Veteran's conditions represented "moderate to moderately severe social/occupational impairment"

Associated with the claims file is a psychiatric review technique and functional capacity assessment completed by a private psychologist in August 2008 in connection with the Veteran's claim for SSA benefits.  The private clinician noted the Veteran's psychiatric symptoms included difficulty concentrating or thinking, anhedonia or pervasive loss of interest in almost all activities, decreased energy, and feelings of guilt and worthlessness.  The psychologist determined that the Veteran's emotional condition affected his capacity to engage in complex and detailed tasks.  He was noted to have retained the ability to complete a normal workday that did not require dealing with complex and detailed procedures; the capacity to interactive effectively with coworkers and supervisors; the capacity to adjust to minor work changes and hazards and implement work goals independently; and the capacity to get along with coworkers and peers without distracting them or exhibiting behavioral extremes.  

VA psychiatric treatment notes dated in August 2008 and January 2009 show that the Veteran attended individual therapy session, during which he was accompanied by his wife.  Collectively, these records show that the Veteran was reportedly more interactive with his family at times, but at other times, he isolated to his room.  He denied any suicidal or homicidal thoughts, as well as any auditory hallucinations, delusions, or mania symptoms.  The mental status examinations revealed that the Veteran presented with appropriate hygiene and dress, and was cooperative.  There were no impairments noted with his psychomotor functioning, thought process, or thought content.  His mood was described as "regular" and his affect was flat.  The Veteran's memory was intact and his concentration and attention were described as good.  His insight and judgment were described as fair.  During the January 2009 examination, his speech was described as nonspontaneous, and low in volume and production.  The assessments revealed GAF scores of 55.  Following the August 2008 mental status examination, the examiner noted the Veteran to have continued physical and emotional symptoms and recommended partial or inpatient treatment to improve his depression.  The Veteran and his wife expressed their desire for the Veteran to continue with outpatient treatment and relayed that they would consider alternative treatment for the future.  

Records associated with the Veteran's claim for SSA benefits include an April 2009 private treatment record that notes his history of depression.  The record shows that on examination, the Veteran was oriented, presented with a flat affect, and demonstrated poor eye contact.  The private examiner provided a diagnosis of depression.   

A July 2009 private medical record is also associated with the Veteran's SSA claim and shows a diagnosis of major depression that was characterized as severe and active.  According to this record, the Veteran presented with severe manifestations of depression since June 2008.  His symptoms were noted to include sleep impairment, hearing voices of people yelling at him, a lack of energy, a lack of interest in his surroundings, and feelings of worthlessness and hopelessness.  He was also noted to seclude himself in his room and to not take care of his personal appearance.       

The Veteran underwent an additional VA examination in August 2010 to assess the severity of his service-connected major depression disability.  The examiner noted that the Veteran continued to receive individual psychiatric treatment and to use medications to treat his psychiatric symptoms.  The Veteran reported that he retired from his previous employment in 2008.  During the examination, the Veteran reported symptoms of insomnia, depressed mood, anxiety, irritability, poor impulse control, and social isolation.  He described his symptoms as moderate and frequent.  On the clinical examination, the examiner noted the Veteran was clean and casually dressed.  His psychomotor activity was significant for pacing, and his speech was impoverished, soft, slow, and coherent.  The Veteran's mood was depressed.  There were no impairments noted with his attention, orientation, judgment, insight, or intelligence.  The examiner noted the Veteran demonstrated a paucity of ideas and to be preoccupied with one or two topics.  There was no evidence of obsessive or ritualistic behaviors, panic attacks, suicidal thoughts, homicidal thoughts, hallucinations, or an inability to maintain minimum personal hygiene.  His memory was deemed normal, and his impulse control was deemed fair.  The examiner indicated that there were no problems with the Veteran's activities of daily living.  The examination resulted in a diagnosis of major depression and a GAF score of 60.  The examiner responded "no" as to whether there was total occupational and social impairment due to the Veteran's mental disorder signs and symptoms.  The examiner also responded "no" as to whether the signs and symptoms of the Veteran's mental disorder resulted in deficiencies in the areas of judgment, thinking, family relations, and work.  

Having carefully reviewed the evidence of record, the Board concludes that a disability rating higher than 50 percent is not warranted for the Veteran's major depression at any time during the rating period on appeal.  The Veteran's major depression has not been manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9434.  There is no evidence that the Veteran had suicidal ideations, and obsessional rituals have not been identified during any psychiatric examinations or treatment.  His speech has not been shown to be intermittently illogical, obscure, or irrelevant.  The evidence of record does not show that he experiences panic attacks or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The evidence shows that the Veteran experienced anger, irritability, and episodes of verbal aggressiveness.  However, there is no showing that the Veteran's anger, irritability, or verbal aggression resulted in any episodes of violence or that these symptoms are best characterized by unprovoked irritability, with periods of violence.  

Additionally, the Veteran was oriented during VA and private examinations and treatment, and spatial disorientation was not been shown.  Moreover, the evidence does not show neglect of personal appearance and hygiene, both of which have regularly been shown to be normal.  While the July 2009 private medical record indicates that the Veteran did not take care of his personal appearance, the other medical evidence of record, to include the VA examination reports and treatment records, fail to show any impairment with his hygiene or manner of dress.   

Furthermore, the evidence does not reflect a difficulty in adapting to stressful circumstances such as in a work or a work-like setting, nor does it show an inability to establish and maintain effective relationships.  Although the Veteran has not worked since 2008, as determined in August 2008 by the SSA psychologist, the Veteran has retained the capacity to adjust to minor changes in a work environment, get along with coworkers and peers, and interact effectively with coworkers in supervisors.  While the Veteran has been noted to isolate himself from others, he has maintained relationships with his wife and family.  Therefore, it cannot be said that the Veteran is unable to maintain effective relationships.  

The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.   See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the record does not show other symptoms indicative of more occupational and social impairment than that contemplated by the currently assigned rating of 50 percent.  

The GAF scores assigned to the Veteran during the rating period on appeal are consistent with the 50 percent evaluation for his psychiatric disability.  Since the initial grant of service connection, the Veteran's major depression has been assigned GAF scores ranging from 50 to 60, reflecting impairment in the moderate range.  The totality of the evidence, to include these GAF scores, and the other clinical and lay evidence of record, show that the 50 percent rating currently assigned for the Veteran's major depression, with sleep problems, is appropriate.    

B.  Right Hip Disability

The Veteran seeks a higher initial rating for his service-connected right hip disability.  His residuals of a right hip stress fracture disability are rated under Diagnostic Code 5014, which applies to osteomalacia.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5014, osteomalacia is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a.  For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent rating is assigned; where flexion is limited to 30 degrees, a 20 percent rating is assigned; where flexion is limited to 20 degrees, a 30 percent rating is assigned; and where flexion is limited to 10 degrees, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Other diagnostic codes relating to the hip are Diagnostic Code 5250 for ankylosis, Diagnostic Code 5254 for hip, flail joint, and Diagnostic Code 5255 for impairment of the femur.  However, these conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.  

The Veteran's SSA records show that he underwent an assessment of his right hip disability on September 22, 2008.  The examiner noted the Veteran's medical history of a right hip fracture in service and his report of recurrent aches and pains in his right hip.  The physical examination revealed that the Veteran's right hip flexion was limited to 30 degrees.  The examiner noted that the Veteran did not demonstrate maximum effort.  On an associated record, the examiner noted the Veteran had an antalgic gait, protective of the right leg.  

On September 29, 2008, the Veteran underwent a VA examination to assess his right hip stress fracture disability.  He was noted to have received treatment for a stress fracture of his right hip while on active duty.  The Veteran reported that he continued to experiencing right groin pain, which he described as a "4 to 8 on a pain scale of 0 to 10."  The Veteran reported that his symptoms worsened with prolonged sitting or proximal standing, with the Veteran experiencing radiation deep to the back right side.  Additional symptoms included decreased endurance for standing, walking, and sitting.  Precipitating factors of right hip pain were reported as prolonged standing, sitting, and walking.  The Veteran used prescription medication for pain, with some relief, and denied having undergone surgery for his hip.  According to the Veteran, his right hip disability resulted in decreased range of motion and decreased ambulation due to flare ups of right hip pain.  The Veteran stated that he required assistance from his wife with dressing and bathing of his lower body due, in part, to his right hip pain.  He reported that he did not participate in any leisure activities and that he was no longer to play baseball due to back and hip pain.

On the physical examination, the Veteran walked with an antalgic gait and a right lower extremity limp.  He was noted to use a cane.  There was no evidence of swelling, deforming, or obliquity of the right hip.  The Veteran had guarding of his right hip movements and right inguinal pain with palpation.  He demonstrated right hip flexion to 90 degrees, with pain at 90 degrees; extension to 10 degrees, with pain at 10 degrees; and both internal and external rotation to 20 degrees, with pain at 20 for both ranges of motion.  On repetitive use testing, the examiner noted that the Veteran's right hip was additionally limited by pain, but determined that the joint was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The Veteran's right hip was not ankylosed.  Manual muscle testing was reported as "4/5" for all ranges of motion testing and was noted to be inhibited by pain.  Patrick's test was positive.  Following the examination, the examiner provided a diagnosis of right hip stress fracture residuals.

A November 2009 private treatment record reflects the Veteran's history of chronic right hip pain, status post in-service stress fracture.  The Veteran reported that he had been given a diagnosis of osteoarthritis.  The physical examination revealed that the right hip was tender to palpation.  There was discomfort upon range of motion testing; the objective results of the range of motion testing for the right hip were not reported.  

The Veteran most recently underwent a VA examination 1n April 2013, to assess the severity of his service-connected right hip disability.  The examiner noted that the Veteran's claims file had been reviewed.  The Veteran denied that flare-ups impacted the functioning of his right hip.  He was noted to regularly use a cane due to his right hip pain.  The examiner noted that the Veteran had not undergone any surgical procedures for his right hip.  

On the physical examination, the Veteran demonstrated right hip flexion to 80 degrees, with pain beginning at 30 degrees and right hip extension greater than 5 degrees, with pain beginning at 5 degrees.  Right hip abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran could not cross his legs.  His rotation was not limited such that he could not toe-out more than 15 degrees.  Range of motion testing after repetitive use revealed right hip flexion to 80 degrees, right hip extension to 5 degrees or greater, and no change in the Veteran's right hip abduction, adduction, or rotation.  The examiner noted that there was no additional limitation in the range of motion of the right hip and thigh following repetitive use testing.  The examiner identified the functional loss and/or functional impairment of the right hip as less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  The examination was negative for evidence of localized tenderness or pain with palpation of the right hip.  Muscle strength testing of the right hip was reported as "3/5" for flexion, abduction, and extension.  There was no evidence of ankylosis, malunion or nonunion of the femur, or a flail hip joint or leg.  The associated imaging studies of the right hip revealed evidence of degenerative or traumatic arthritis and sclerosis at the right femoral neck.  The examination revealed a continued the diagnosis of right hip stress fracture residuals, which the examiner identified as sclerosis, arthralgia, limited range of movement, and antalgic gait.  

Prior to April 1, 2013

Having carefully reviewed the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the right hip disability prior to April 1, 2013.  

Initially, the Board finds that a rating higher than 10 percent is not warranted for right hip disability under Diagnostic Code 5251 for limitation of extension because 10 percent is the maximum rating assignable under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

A higher rating is also not warranted under Diagnostic Code 5252 because the preponderance of the evidence does not show right hip flexion limited to 30 degrees.  While the September 2008 SSA examination report indicates that the Veteran's right hip flexion was limited to 30 degrees, the September 2008 SSA examiner explicitly stated the Veteran did not show maximum effort during the examination.  Therefore, the Board finds the September 2008 SSA examination report to be of little probative value.  In contrast, during the September 2008 VA examination, completed approximately one week later, the Veteran demonstrated right hip flexion to 90 degrees, with pain at 90 degrees.  The Board finds the September 2008 VA examination report to be probative and the most accurate assessment of the Veteran's right hip range of motion for this time period.  Barr, 21 Vet. App. 303.  Thus, the preponderance of the evidence fails to show that a noncompensable rating is warranted under Diagnostic Code 5252.  

Further, there is no medical evidence of limitation of abduction of the right hip with motion lost beyond 10 degrees to warrant a separate or higher 20 percent rating under Diagnostic Code 5253 for this time period.

The Board further finds that there is no basis for the assignment of a rating in excess of 10 percent based on consideration of functional loss of the right hip.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion.  The Board is fully cognizant of the Veteran's report of right hip pain and flare ups of right hip symptomatology.  He also reported during this time period that he experienced a limitation of motion and decreased ability to ambulate.  He also indicated that he required assistance with bathing and dressing due to right hip pain.  However, even considering the Veteran's assertions, there is no persuasive evidence of any additional functional loss of such a degree so as to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes for this time period.  

From April 1, 2013

From April 1, 2013, the evidence shows that a 20 percent rating is warranted for the Veteran's right hip stress fracture disability under Diagnostic Code 5252 based on a limitation of flexion of the thigh.  The April 2013 VA examination report shows that the Veteran's right hip flexion was to 80 degrees, with objective evidence of pain beginning at 30 degrees.  Based on these findings, a 20 percent rating is warranted for a limitation of right hip flexion under Diagnostic Code 5252.  Id.  

However, a disability rating higher than 20 percent is not warranted under Diagnostic Code 5252 for this time period, as the evidence of record does not show limitation of right thigh flexion to less than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  As noted, the April 2013 VA examination shows that he has right hip flexion to at least 30 degrees, to include pain.  Thus, even considering any functional loss of the right hip joint due to factors such as pain, the Veteran's right hip flexion far exceeds that which is required for a rating higher than 20 percent under this diagnostic code.  

A separate 10 percent rating is also warranted under Diagnostic Code 5251 for a limitation of right thigh extension.  On the April 2013 VA examination, the examiner noted objective evidence of pain with right thigh extension beginning at 5 degrees.  Accordingly, a separate rating of 10 percent based on a limitation of right thigh extension with objective evidence of pain is assignable based on this finding.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204-06.  A 10 percent rating is the maximum rating that may be assigned under Diagnostic Code 5251.

The Board has also considered whether higher or separate ratings are warranted under Diagnostic Code 5253, impairment of the thigh.  Notably, Diagnostic Code 5253 does not provide for a rating higher than 20 percent.  Moreover, there is no evidence reflecting any limitation of the Veteran's right thigh abduction, adduction, or rotation to warrant a separate rating in this instance.  Thus, there is no basis to assign a higher or separate rating for the right hip disability under Diagnostic Code 5253.  

II. Additional Considerations

In reaching the above determinations, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his major depression and right hip disabilities.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depression and right hip stress fracture disabilities, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disabilities are fully addressed by the rating criteria under which they rated.  Specifically, the rating criteria contemplate the level of social, occupational, and/or physical impairments caused by the disabilities.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected major depression and right hip stress fracture disabilities.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.

Consideration has also been given to whether staged ratings, beyond what has been assigned herein, are warranted in this case; however, at no time during the appeal period have the disabilities warranted schedular ratings higher than what has been upheld and assigned herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)...

The Board has also considered the doctrine of reasonable doubt in reaching the determinations; however, as the preponderance of the evidence is against the assignment of ratings higher than what have been upheld and assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 50 percent for major depression with sleep problems is denied.

For the period prior to April 1, 2013, an initial rating in excess of 10 percent for right hip stress fracture is denied.

For the period from April 1, 2013, a 20 percent rating for a limitation of flexion of the right hip is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from April 1, 2013, a 10 percent rating for a limitation of extension of the right hip is granted, subject to the laws and regulations governing the award of monetary benefits.



	(CONTINUED ON NEXT PAGE)

REMAND

Having reviewed the record, the Board finds that additional development is needed before the Veteran's tension headaches claim is adjudicated.

In the February 2013 remand, the Board directed the RO to afford the Veteran an appropriate examination to determine the nature and etiology of his diagnosed tension headaches.  The Board instructed the examiner to provide an opinion as to whether the Veteran's diagnosed headache disorder is related to his active duty service, or whether the disorder is due to or aggravated by a service-connected disorder.  In rendering an opinion, the examiner was instructed to consider the Veteran's statements, along with the evidence of record.

In an April 2013 VA examination report, following an examination of the Veteran, a VA examiner provided opinions regarding the etiology of the Veteran's tension headaches.  The examiner concluded, in part, that that the claimed condition was "less likely than not (less than 50 percent probability)" incurred in or caused by a claimed in-service injury, event or illness.  As rationale for this opinion, the examiner stated that the Veteran's "available service records, private outpatient records, and VAMC electronic medical records have no evidence of him complaining or being treated for such condition."  Based on this same rationale, the examiner also concluded that the Veteran's claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The Board finds that the April 2013 VA examiner's opinions are inadequate.  Initially, the Board notes that the examination report is noncompliant with the February 2013 remand instructions, as the examiner did not provide an opinion as to whether the Veteran's headaches are due to or aggravated by a service-connected disability.  Moreover, the examiner's opinion that the Veteran's headaches preexisted service and were not aggravated therein does not give adequate consideration to the Veteran's lay statements that his headaches began in 2007 during his active duty service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding Veteran's testimony competent evidence as to symptomatology capable of lay observation).  Instead, the examiner's opinion was based only on the lack of documented complaints or treatment in the Veteran's service treatment records and post-service records.  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Here, the record does not include an entrance examination for the Veteran's period of active service, as the Veteran was activated into active duty while he was serving in Air National Guard.  As such, the Veteran is not presumed to have been sound at the time of his entrance into active duty.  See 38 U.S.C.A. § 1111 (West 2002) (a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.); Smith v. Shinseki, 24 Vet. App. 40 (2010) (finding that the presumption of soundness does not apply in cases where an entrance examination was not performed prior to the period of service on which the claim was based).  As the record is otherwise negative for evidence of any in-service headache symptomatology, the Veteran's lay statements in this regard must be afforded due consideration in determining whether any headache disorder was incurred in or aggravated during his military service. 
    
Given the foregoing, the April 2013 VA examination report is inadequate and not in compliance with the February 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, the RO must afford the Veteran a VA examination so that an adequate opinion can be obtained to correct these deficiencies.   

Accordingly, the case is remand for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for tension headaches.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, the Veteran must be afforded an appropriate examination to determine whether any currently or previously diagnosed headache disorder is related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the evidence of record, and with consideration of the Veteran's statements, including his statement that his headaches began in 2007, the examiner must state whether any previously or currently diagnosed headache disorder pre-existed his active duty service, and if so, the examiner must specify upon the evidence that this finding is based.  If the examiner finds that any previously or currently diagnosed headache disorder pre-existed his active duty service, the examiner state whether such disorder was aggravated during the Veteran's military service and must specify upon the evidence that this finding is based.  

If the examiner finds that a headache disorder did not pre-exist his active duty service, the examiner must state whether any current or previously diagnosed headache disorder is related to his active duty service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed headache disorder is due to or aggravated by a service-connected disability.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


